ORDER
MARC M. SCOLA of ALLAMUCHY, who was admitted to the bar of this State in 1993, having pleaded guilty to one count of violation of N.J.S.A. 2C:2CM (third-degree theft by deception) and one count of violation of N.J.S.A. 2C:20-5(a)(1) (third-degree witness tampering), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), MARC M. SCOLA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*637ORDERED that MARC M. SCOLA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MARC M. SCOLA comply with Rule 1:20-20 dealing with suspended attorneys.